OPINION — AG — ** OPEN MEETING LAW — PERSONNEL BOARD ** (1) JOB CONTENT EVALUATION COMMITTEES CREATED IN SECT. 3 OF SENATE BILL NO. 65 (PUBLIC EMPLOYEE CLASSIFICATION, MERIT SYSTEM, SALARY INCREASES) ARE " PUBLIC BODIES " WITHIN THE MEANING OF THE OKLAHOMA OPEN MEETING ACT, 25 O.S. 301 [25-301] ET SEQ., AND THEREFOR MUST COMPLY WITH THE PROVISIONS OF THE ACT. (2) ANY ACTION TAKEN IN " WILLFUL " VIOLATION OF THE OPEN MEETING ACT IS INVALID. 25 O.S. 313 [25-313] . THE WORD " WILLFUL " IN 25 O.S. 313 [25-313] DOES NOT REQUIRE A SHOWING OF BAD FAITH, MALICE, OR WANTONNESS, AND INCLUDES UNINTENTIONAL VIOLATIONS. (3) WHETHER A PARTICULAR VIOLATION IS A " WILLFUL " VIOLATION OF THE OPEN MEETING ACT IS A QUESTION OF FACT AND CANNOT BE ANSWERED BY THE ATTORNEY GENERAL. (4) IF A PUBLIC BODY CONCLUDES THAT IT MAY HAVE VIOLATED THE PROVISIONS OF THE OPEN MEETING ACT, IN A " WILLFUL " MANNER, THE PUBLIC BODY MUST FULLY RECONSIDER THOSE MATTERS ACTED UPON IN VIOLATION OF THE ACT. SUCH RECONSIDERATIONS, OF COURSE, MUST BE DONE IN COMPLIANCE WITH THE ACT. (OPEN MEETING, MERIT SYSTEM, OKLAHOMA PERSONNEL BOARD, CRIMINAL, INTENT) CITE: 25 O.S. 304 [25-304], 25 O.S. 313 [25-313] [25-313], 74 O.S. 3101 [74-3101] (NEAL LEADER)